Case 2:20-cv-14264-RLR Document 15 Entered on FLSD Docket 09/15/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-CV-14264-ROSENBERG

  RAYMOND PERRY,

         Petitioner,

  v.

  MARK S. INCH,

         Respondent.
                                           /

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         This matter is before the Court upon pro se Petitioner’s Petition which was previously

  referred to the Honorable Lisette M. Reid for a Report and Recommendation on any dispositive

  matters. On August 7, 2020, Judge Reid issued a Report and Recommendation recommending

  that Petitioner’s Petition be dismissed. DE 7. Petitioner responded with various filings. The

  Court has conducted a de novo review of Magistrate Judge Reid’s Report and Recommendation

  and the record and is otherwise fully advised in the premises.

         Upon review, the Court finds Judge Reid’s recommendations to be well reasoned and

  correct. The Court agrees with the analysis in Judge Reid’s Report and Recommendation and

  concludes that the Petition should be dismissed for the reasons set forth therein.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reid’s Report and Recommendation [DE 7] is hereby
                ADOPTED;

             2. Petitioner’s Petition is DISMISSED;

             3. No certificate of appealability shall issue;
Case 2:20-cv-14264-RLR Document 15 Entered on FLSD Docket 09/15/2020 Page 2 of 2



            4. All other pending motions are DENIED AS MOOT; and

            5. The Clerk of the Court is directed to CLOSE THIS CASE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 15th day of

  September, 2020.




                                                _______________________________
                                                ROBIN L. ROSENBERG
                                                UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
